DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 12 in the reply filed on April 27, 2021 is acknowledged. Claims 13 – 20 are withdrawn from further consideration.
During a telephone conversation with Tung-Yun McNally (Reg. No. 66,725) on May 14, 2021 a further election between Species I and Species II of Group I was made without traverse to prosecute the invention of Group I, Species II, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
 - -.  Appropriate correction is required.
[0033] line 7, “the outer dielctric layer”, should be change to - - the outer dielectric layer - -.  Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 6, 8 – 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian (US 6,478,924 B1) hereinafter Shamouilian ’924 in view of Kuibira (US 2004/0169033 A1).

With regard to claim 1, Shamouilian ’924 teaches an electrostatic chuck (ESC) (200 – Fig. 1), comprising: 
a dielectric structure (210 – Fig. 1) having a top surface (215 – Fig. 1);
an electrode (230 – Fig. 1) (col. 7, lines 20-26, “copper (Cu) or aluminum (Al)”) embedded in the dielectric structure (210 – Fig. 1); and 
a metal sheet (220 – Fig. 1) (col. 7, lines 20-26, “silver (Ag)”) embedded in the dielectric structure (210 – Fig. 1) and disposed between the electrode (230 – Fig. 1) and the top surface (215 – Fig. 1) of the dielectric structure (210 – Fig. 1); 

Shamouilian ’924 does not expressly teach wherein a thermal conductivity of the metal sheet is greater than a thermal conductivity of dielectric structure and a thermal conductivity of the electrode.
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the electrostatic chuck to have an electrode made of copper (Cu) or aluminum (Al) and a metal sheet including silver (Ag) embedded in the dielectric structure, as taught by of Shamouilian ’924, since select materials it would be merely a matter of obvious engineering choice and doing so is within the ordinary capability of those skilled in the art.
However, Kuibira teaches a thermal conductivity of the metal sheet is 428 Watts/m K ([0010] lines 8-9, thermal conductivity of silver (Ag)) and a thermal conductivity of the electrode is 403 Watts/m K (Cu) or 236 Watts/m K (Al) ([0010] lines 9-10, thermal conductivity of copper (Cu) or aluminum (Al)).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to have a thermal conductivity of the metal sheet is greater than a thermal conductivity of dielectric structure and a thermal conductivity of the electrode to improve temperature uniformity is to lay a layer of metal, which is higher in thermal conductivity than ceramic, onto a dielectric structure/ceramic susceptor (Kuibira, [0010]).
With regard to claim 2, Shamouilian ’924 and Kuibira teach all the limitations of claim 1, and Shamouilian further teaches the metal sheet (220 – Fig. 1) is made of metal including a silver metal sheet (col. 7, lines 20-26, “silver (Ag)”). 
With regard to claim 3, Shamouilian ’924 and Kuibira teach all the limitations of claim 1, and Shamouilian further teaches a thickness of the metal sheet (220 – Fig. 1) ranges from 1 µm to 100 µm (col. 7, lines 26-29).
Shamouilian ’924 and Kuibira do not expressly teach the thickness of the metal sheet ranges from 10 nm to 100 nm.

With regard to claim 6, Shamouilian ’924 and Kuibira teach all the limitations of claim 1, and Shamouilian further teaches a distance (d1 – Fig. 4) (col. 6, lines 57-60) between the metal sheet (220 – Fig. 1, Fig. 4) and a portion of the top surface (215 – Fig. 1) of the dielectric structure (210 – Fig. 1, Fig. 4) closest to the metal sheet (220 – Fig. 1, Fig. 4) ranges from 10 µm to 200 µm (col. 6, line 67; col. 7, lines 1-4, “distance d1 = 1 µm to 5 mm”). 
With regard to claim 8, Shamouilian ’924 and Kuibira teach all the limitations of claim 1, and Kuibira further teaches a thermal conductivity of the metal sheet is greater than 400 W/mK ([0010] lines 8-9, 428 Watts/m K).
With regard to claim 9, Shamouilian ’924 and Kuibira teach all the limitations of claim 1, and Shamouilian further teaches the dielectric structure (210 – Fig. 1) is made of at least one dielectric material including aluminum oxide, aluminum nitride, silicon carbide, carbon nitride, zirconia, yttria, and magnesia (col. 5, lines 45-65); and the electrode (230 – Fig. 1) is made of at least one metal including copper, tungsten, aluminum, nickel, chrome, platinum, tin, molybdenum, magnesium, and palladium (col. 7, lines 20-26). 
With regard to claim 12, Shamouilian ’924 and Kuibira teach all the limitations of claim 1, and Shamouilian further teaches the metal sheet (220 – Fig. 1) is electrically floating with respect to the electrode (230 – Fig. 1).

Claim(s) 4 – 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian (US 6,478,924 B1) hereinafter Shamouilian ‘924, Kuibira (US 2004/0169033 A1) in further view of Shamouilian (US 5,745,331) hereinafter Shamouilian ‘331.

With regard to claim 4, Shamouilian ‘924 and Kuibira teach all the limitations of claim 1, but do not expressly teach the top surface of the dielectric structure comprises a plurality of annular protrusions and a plurality of interposing annular depressions defined there-between, and the metal sheet is an embossed sheet having protrusions and depressions conforming to the plurality of annular protrusions and the plurality of annular depressions of the top surface of the dielectric structure. 
Shamouilian ‘331 teaches the top surface of the dielectric structure (45 – Fig. 2a) comprises a plurality of annular protrusions and a plurality of interposing annular depressions (see protrusions and depressions of dielectric structure – Fig. 2a) defined there-between, and the metal sheet (50 – Fig. 2a) is an embossed sheet having protrusions (95 - Fig. 2a) and depressions (85 - Fig. 2a) conforming to the plurality of annular protrusions and the plurality of annular depressions of the top surface of the dielectric structure (45 – Fig. 2a). 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the electrostatic chuck of Shamouilian ‘924 and Kuibira, to have a dielectric structure and a metal sheet with a plurality of annular protrusions and a plurality of interposing annular depressions, as taught by Shamouilian ‘331, in order to improve an efficient heat transfer from the substrate to the chuck (Shamouilian ‘331, col. 2, lines 49-63).
With regard to claim 5, Shamouilian ‘924, Kuibira, and Shamouilian ‘331, teach all the limitations of claim 4, Shamouilian ‘331 further teaches the metal sheet (50 – Fig. 2) is arranged with substantially uniform depth from the top surface of the dielectric structure (45 – Fig. 2). 
With regard to claim 7, Shamouilian ‘924 and Kuibira teach all the limitations of claim 1, but do not expressly teach the top surface of the dielectric structure has a plurality of annular depressions and at least one through hole formed on a projected area of at least one of the plurality of annular depressions on the metal sheet.
Shamouilian ‘331 teaches the top surface of the dielectric structure (45 – Fig. 2) has a plurality of annular depressions (85 – Fig. 2a) and at least one through hole (see through hole for Coolant Source 90 – Fig. 2a) formed on a projected area of at least one of the plurality of annular depressions (85 – Fig. 2a) on the metal sheet (50 – Fig. 2a).
.

Claim(s) 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian (US 6,478,924 B1) hereinafter Shamouilian ’924, Kuibira (US 2004/0169033 A1) in further view Bergen (US 2016/0011060 A1).

With regard to claim 10, Shamouilian ’924 and Kuibira teach all the limitations of claim 1, and Shamouilian further teaches a heating plate (255 – Fig. 1) disposed under the dielectric structure (210 – Fig. 1).
Shamouilian ’924 and Kuibira does not expressly teach a bonding layer disposed between the heating plate and the dielectric structure. 
Bergen teaches a heating plate (20 – Fig. 3) disposed under the dielectric structure (14 – Fig. 3); and 
a bonding layer (16 – Fig. 3) disposed between the heating plate (20 – Fig. 3) and the dielectric structure (14 – Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the electrostatic chuck of Shamouilian ’924 and Kuibira, to have a bonding layer disposed between the heating plate and the dielectric structure, as taught by Bergen, in order to improve the joint between the heating plate and the dielectric structure and since doing so is within the ordinary capability of those skilled in the art.
With regard to claim 11, Shamouilian ’924, Kuibira, and Bergen teach all the limitations of claim 10, and Bergen further teaches the bonding layer (16 – Fig. 3) is made of at least one bonding material . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Moriya (US 10,389,278 B2) teaches an electrostatic chuck device with multiple fine protrusions or multiple fine recesses.
Endou (US 6,863,281 B2) teaches s an electrostatic chuck device with multiple annular protrusions (Fig. 3).
Takahara (US 2014/0083995 A1) teaches metal or alloys with its thermal conductivity (paragraph [0041]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836